Citation Nr: 0945618	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-16 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to 
March 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In December 2008, the Veteran testified at a hearing before 
the Board.  Prior to the hearing, the Veteran submitted 
additional evidence to the Board in the form of medical 
treatment records from the Blanchfield Army Community 
Hospital.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2009).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

The issue of entitlement to service connection for a right 
knee disability is addressed in the remand that follows the 
decision below.  


FINDING OF FACT

It is likely that the Veteran has chondromalacia and 
osteoarthrosis of the left knee attributable to his active 
military service.


CONCLUSION OF LAW

The Veteran has chondromalacia and osteoarthrosis of the left 
knee that are the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a December 2008 hearing, the Veteran contended that he 
injured his left knee in service and has experienced pain and 
other symptoms ever since.  Hearing Transcript at 3.  
Specifically, the Veteran contended that, as a result of a 
July 2004 in-service injury, his left knee will occasionally 
pop out and he is required to wear a brace to prevent this 
from happening.  Id. at 5.  Thus, the Veteran contends that 
service connection is warranted for a left knee disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran sought treatment in July 2004 for 
left knee pain and was diagnosed with left retropatellar 
chondromalacia.

In January 2007, the Veteran underwent an examination in 
connection with this claim.  The examiner noted that the 
Veteran injured his left knee in July 2004 and that a 
dislocation has occurred on four separate occasions since 
then, but that no bed rest has been recommended by physician.  
At the examination, the Veteran complained of pain, weakness, 
stiffness, giving way, lack of endurance, and fatigability 
after extended use.  The examiner found the Veteran's range 
of motion to be from 0 degrees to 140 degrees and that, after 
repetitive use, the Veteran's range of motion was not 
additionally limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  An x-ray report reviewed at 
the examination revealed normal results-the Veteran's left 
knee was within normal limits.  The examiner provided no 
diagnosis for the Veteran's left knee stating that there was 
"no pathology to render a diagnosis." 

At a December 2008 hearing, the Veteran submitted medical 
treatment records from the Blanchfield Army Community 
Hospital.  A September 2008 magnetic resonance imaging (MRI) 
report shows chondromalacia of the patellofemoral joint of 
the left knee with near complete loss of the articular 
cartilage involving the medial patellar facet and mild 
tricompartmental osteoarthrosis.

Here, the January 2007 x-ray report indicated no left knee 
disability, but the September 2008 MRI report indicated two 
disabilities:  chondromalacia and osteoarthrosis.  In 
addition, the Veteran has contended that he has experienced 
continuity of symptomatology from his July 2004 in-service 
injury, diagnosed as chondromalacia, to his September 2008 
MRI, which also diagnosed chondromalacia.  At the least, the 
January 2007 x-ray report and September 2008 MRI report put 
the medical evidence in equipoise.  In such cases, reasonable 
doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  When resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
it is at least as likely as not that the Veteran's 
chondromalacia and osteoarthrosis of the left knee is 
attributable to his active military service.  Therefore, 
service connection is warranted for chondromalacia and 
osteoarthrosis of the left knee.  See 38 C.F.R. §§ 3.102, 
3.303, 3.304.


ORDER

Service connection for chondromalacia and osteoarthrosis of 
the left knee is granted.




REMAND

At a December 2008 hearing, the Veteran contended that he 
injured his right knee in service and has experienced pain 
and other symptoms ever since.  Hearing Transcript at 3.  
Thus, the Veteran contends that service connection is 
warranted for a right knee disability.

A review of the Veteran's STRs reveals that the Veteran first 
injured his right knee in April 1991, at which time he was 
thought to have a ligament strain versus a meniscus problem.  
In June 1996, the Veteran again injured his right knee and 
was diagnosed with right knee sprain, rule out lateral 
meniscus tear; crutches and a brace were prescribed.  In 
October 1997, the Veteran sought treatment for his right 
knee, reporting that it pops out of place while running.  He 
was prescribed physical therapy.  Finally, in April 2005, the 
Veteran again injured his right knee and was diagnosed with 
"acute joint pain, localized in the knee," and he was 
assigned restricted activities.

In January 2007, the Veteran underwent an examination in 
connection with this claim.  The examiner noted that the 
Veteran first injured his right knee in April 1991.  At the 
examination, the Veteran complained of pain, weakness, 
stiffness, giving way, lack of endurance, and fatigability 
after extended use.  The examiner found the Veteran's range 
of motion to be from 0 degrees to 140 degrees and that, after 
repetitive use, the Veteran's range of motion was not 
additionally limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  An x-ray report reviewed at 
the examination revealed normal results-the Veteran's right 
knee was within normal limits.  The examiner provided no 
diagnosis for the Veteran's right knee, stating that there 
was "no pathology to render a diagnosis."  

At a December 2008 hearing, the Veteran submitted medical 
treatment records from the Blanchfield Army Community 
Hospital.  A November 2008 MRI report indicated that the 
Veteran's right knee had "probable" anterior cruciate 
ligament (ACL) tear.

Here, it is unclear what current right knee disability, if 
any, the Veteran has.  The January 2007 x-ray report 
indicated normal results, but the November 2008 MRI report 
indicated "probable" ACL tear.  In addition, the Veteran's 
STRs do not clearly diagnose a right knee disability; rather 
the Veteran's in-service diagnoses include "probable" 
meniscus strain, "possible" ligament strain, and "rule 
out" meniscus tear.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to determine the definitive diagnosis of the 
Veteran's claimed right knee disability and the etiology of 
any diagnosed disability.  The Board will, therefore, remand 
the case to schedule the Veteran for a VA examination to 
obtain a definite diagnosis and a medical opinion regarding 
the probabilities that any diagnosed disability is 
attributable to his period of active military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records pertinent to right knee treatment 
from the Blanchfield Army Community 
Hospital, and any other medical facility 
identified by the Veteran, and associate 
the records with the claims folder.  
Assist the Veteran in obtaining any 
identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that any tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a right knee 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a right knee disability.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


